





AMENDED AND RESTATED ACQUISITION AGREEMENT







THIS AGREEMENT (hereinafter “the Agreement”), is made and entered into as of the
23rd day of February, 2005, by and between CELTRON INTERNATIONAL, INC., a Nevada
Corporation (“Celtron”),  its subsidiary, ORBTECH HOLDINGS, LIMITED, a South
African corporation (hereinafter “Orbtech”), and Orbtech’s operating subsidiary,
CREDITPIPE (PTY) LTD., a South African corporation (hereinafter “CreditPipe”),
on the one hand, and KNIGHT FULLER, INC., a Delaware corporation (“Knight
Fuller”), PAYCELL, INC.,  a California corporation (hereinafter “PayCell”), on
the other hand, and provides as follows:







1.  RECITALS:




             This agreement is made and entered into with reference to the
following facts and circumstances:




A. On September 10, 2004, Knight Fuller and Celtron entered into an acquisition
agreement, whereby Knight Fuller acquired 100% of PayCell, Inc. from Celtron in
exchange for 10 million shares of Knight Fuller common stock.  PayCell’s assets
consisted of a license of MobilCredit technology from Celtron and its
subsidiary, CreditPipe, granted on May 16, 2004, as amended on November 1, 2004.
 




B.  On November 1, 2004, Knight Fuller and PayCell entered into an agreement
with Celtron, Orbtech, and CreditPipe, whereby Knight Fuller and PayCell agreed
to acquire 50% of the common share capital of CreditPipe and a sublicense for
the Postillion Switch; technology licensed to Orbtech from Mosaic Software for
use in banking transactions, which technology has recently tested and proved not
to be viable for credit operations in the United States.




C.  The parties wish to restructure their agreements, whereby Knight Fuller will
retain ownership of 100% of PayCell, and Knight Fuller will acquire 100% of the
outstanding share capital of CreditPipe.




NOW, THEREFORE, in exchange for good and valuable consideration, the parties
agree as follows:







1.

 REORGANIZATION AND RESTRUCTURE OF AGREEMENTS




The agreements between Knight Fuller and Celtron, dated September 10, 2004, the

agreement between Knight Fuller/PayCell and Celtron, Orbtech and CreditPipe,
dated November 1, 2004, and the license agreement between Celtron and CreditPipe
and Knight Fuller and PayCell dated May 16, 2004, as modified November 1, 2004,
are all hereby replaced in their entirety by this agreement, and the terms and
conditions of this agreement shall determine and control the rights, duties and
relationships between all of the parties hereto.







3.  ACKNOWLEDGMENT OF FUNDS ADVANCED TO ORBTECH AND CREDITPIPE.




As of the date of this agreement, Knight Fuller has advanced approximately
$250,000 under the November 1, 2004 acquisition agreement, to CreditPipe, in
payment for fees for research and development performed by CreditPipe, and
$23,000 to Orbtech, which $23,000 shall be credited toward the cash purchase
price of the common stock of CreditPipe.







4.  ACQUISITION OF COMMON STOCK OF CREDITPIPE




A.  In exchange for the sum of $423,000, $23,000 of which is acknowledged as
paid, Orbtech shall transfer 100% of the share capital of CreditPipe to Knight
Fuller.  The remaining $400,000 shall be paid to Orbtech on a monthly basis,
according to its cash flow needs, pursuant to a payment schedule to be agreed
upon by the parties.




B.  Celtron shall retain 700,000 of the 10 million common shares previously
advanced to Celtron in exchange for the technology acquired by PayCell,
referenced in the license agreement  dated May 16, 2004, as amended November 1,
2004, and Celtron and Orbtech hereby relinquish any claim to the technology or
further royalties from it.







5. REPRESENTATIONS AND WARRANTIES OF KNIGHT FULLER AND

PAYCELL




Knight Fuller and PayCell hereby represent and warrant to Celtron and Orbtech as
follows:




A.  Knight Fuller is a corporation, duly formed and in good standing under the
laws of the state of Delaware.  PayCell is a corporation, formed and in good
standing under the laws of the state of California.  Both companies have the
full power, right and authority to make, execute, deliver and perform this
Agreement and all other instruments and documents required or contemplated
hereunder, and to take all steps and to do all things necessary and appropriate
to consummate the transactions contemplated herein.  Such execution, delivery
and performance of this Agreement and all other instruments and documents to be
delivered hereunder have been duly authorized by all necessary corporate action
on the part of Celtron and/or PayCell, and will not contravene or violate or
constitute a breach of the terms of its Articles of Incorporation, founding
documents,  or By-Laws, or conflict with, result in a breach of, or entitle any
party to terminate or call a default with respect to any instrument or decree to
which either is bound or any contract or any instrument, judgment, order,
decree, law, rule or regulation applicable to it.  This Agreement has been duly
executed and delivered and constitutes, and the other instruments and documents
to be delivered by Knight Fuller and/or PayCell and will constitute, the valid
and binding obligations of it, enforceable against it in accordance with their
respective terms.




B.  Except as otherwise set forth herein, no consent of any party to any
contract or arrangement to which Knight Fuller or PayCell is a party or by which
either is bound is required for the execution, performance, or consummation of
this Agreement.




C.  There are no actions, suits, proceedings, orders, investigations or claims
pending or, to either Knight Fuller’s or  PayCell’s knowledge, threatened
against it, at law or in equity, or before any federal, state or other
governmental body.




D.  The representations and warranties contained in this Section will be
accurate, true and correct, in all respects, on and as of the date of Closing as
though made at such date in identical language.




E.  The execution, delivery and performance of this agreement by Knight Fuller
and PayCell do not  require the consent, waiver, approval, license or
authorizations of any person or public   authority which has not been obtained,
does not violate, with or without the giving of  notice or the passage of time
or both, any law applicable to Knight Fuller or PayCell, and does not  conflict
with or result in a breach or termination of any provisions of, or constitute a
 default under, or result in the creation of any lien, charge or encumbrance
upon any of  the property or assets of Knight Fuller or PayCell.




           F.  Knight Fuller and PayCell have complied with all laws,
ordinances, regulations and orders which have application to its business, the
violation of which might have a material adverse effect on its financial
condition or results of operations, and possesses all governmental licenses and
permits material to and necessary for the conduct of its business, the absence
of which might have a material adverse effect on its financial condition or
results of operations.  All such licenses and permits are in full force and
effect, no violations are or have been recorded in respect of any such licenses
or permits, and no proceeding is pending or threatened to revoke or limit any
such licenses or permits.







    6.  REPRESENTATIONS AND WARRANTIES OF CELTRON, ORBTECH AND
           CREDITPIPE




Celtron, Orbtech and CreditPipe  hereby represents and warrants to Knight Fuller
as follows:




A.  Celtron is a corporation, formed and in good standing under the laws of the
state of Nevada.  Orbtech and CreditPipe are corporations formed and in good
standing under the laws of South Africa.  Both companies have the full power,
right and authority to make, execute, deliver and perform this Agreement and all
other instruments and documents required or contemplated hereunder, and to take
all steps and to do all things necessary and appropriate to consummate the
transactions contemplated herein.  Such execution, delivery and performance of
this Agreement and all other instruments and documents to be delivered hereunder
have been duly authorized by all necessary corporate action on the part of
Celtron, Orbtech and CreditPipe, and will not contravene or violate or
constitute a breach of the terms of its Articles of Incorporation, founding
documents,  or By-Laws, or conflict with, result in a breach of, or entitle any
party to terminate or call a default with respect to any instrument or decree to
which either is bound or any contract or any instrument, judgment, order,
decree, law, rule or regulation applicable to it.  This Agreement has been duly
executed and delivered and constitutes, and the other instruments and documents
to be delivered by Celtron and/or Orbtech and/or CreditPipe, and will
constitute, the valid and binding obligations of it, enforceable against it in
accordance with their respective terms.







  B.  Except as otherwise set forth herein, no consent of any party to any
contract or arrangement to which Celtron or Orbtech is a party or by which
either is bound is required for the execution, performance, or consummation of
this Agreement.




 C.  There are no actions, suits, proceedings, orders, investigations or claims
pending or, to either Celtron or Orbtech’s knowledge, threatened against it, at
law or in equity, or before any federal, state or other governmental body.




D.  The representations and warranties contained in this Section will be
accurate, true and correct, in all respects, on and as of the date of Closing as
though made at such date in identical language.




E.  The execution, delivery and performance of this agreement by Celtron and
Orbtech do not  require the consent, waiver, approval, license or authorizations
of any person or public   authority which has not been obtained, does not
violate, with or without the giving of  notice or the passage of time or both,
any law applicable to Celtron, Orbtech or CreditPipe, and does not  conflict
with or result in a breach or termination of any provisions of, or constitute a
 default under, or result in the creation of any lien, charge or encumbrance
upon any of  the property or assets of Celtron, Orbtech, or CreditPipe.




           F.  Celtron, CreditPipe and Orbtech have complied with all laws,
ordinances, regulations and orders which have application to its business, the
violation of which might have a material adverse effect on its financial
condition or results of operations, and possesses all governmental licenses and
permits material to and necessary for the conduct of its business, the absence
of which might have a material adverse effect on its financial condition or
results of operations.  All such licenses and permits are in full force and
effect, no violations are or have been recorded in respect of any such licenses
or permits, and no proceeding is pending or threatened to revoke or limit any
such licenses or permits.




   G.  CreditPipe is the owner of all of the technology set forth herein on
Exhibit “A” attached hereto, and there are no liens, encumbrances or claims on
said technology by any party.




          H.  The shares of CreditPipe being transferred pursuant to this
agreement represent all of the issued and outstanding share capital of
CreditPipe, and there are no outstanding options to issue any common or
preferred shares, and no preferred shares either authorized or outstanding.  The
shares of CreditPipe being transferred pursuant to this agreement are validly
and legally issued and not subject to any security interests, equities or
claims.










           7.  CLOSING




 Concurrently with the Closing, CreditPipe shall deliver to Knight Fuller and
PayCell certificates evidencing all of the outstanding share capital of
CreditPipe, along with duly authorized and executed stock powers, and Celtron
and Orbtech shall submit resolutions of their respective boards of directors
authorizing this transaction and ratifying the transfer of all the share capital
of CreditPipe to PayCell. The closing shall occur at the offices of PayCell, in
San Jose, California, on or before February 25, 2005, and shall be deemed to
have closed upon the execution of the resolution approving the transaction and
the delivery of the certificate representing the shares.




             

          8.  NOTICES




Any notices called for in this agreement shall be effective upon personal
service or upon service by first class mail, postage prepaid, to the parties at
such addresses to be designated by the parties in writing.




          9.    MISCELLANEOUS PROVISIONS:




This agreement shall be construed in accordance with the laws of the State of
California.




This agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their beneficiaries, heirs, representatives, assigns, and all
other successors in interest.




Each of the parties shall execute any and all documents required to be executed
and perform all acts required to be performed in order to effectuate the terms
of this agreement.




This agreement contains all of the agreements and understandings of the parties
hereto with respect to the matters referred to herein, and no prior agreement or
understanding pertaining to any such matters shall be effective for any purpose.




Each of the parties hereto has agreed to the use of the particular language of
the provisions of this Agreement, and any question of doubtful interpretation
shall not be resolved by any rule of interpretation against the party who causes
the uncertainty to exist or against the draftsman.




This agreement may not be superseded, amended or added to except by an agreement
in writing, signed by the parties hereto, or their respective
successors-in-interest.




Any waiver of any provision of this agreement shall not be deemed a waiver of
such provision as to any prior or subsequent breach of the same provision or any
other breach of any other provision of this agreement.




If any provision of this agreement is held, by a court of competent
jurisdiction, to be invalid, or unenforceable, said provisions shall be deemed
deleted, and neither such provision, its severance or deletion shall affect the
validity of the remaining provisions of this agreement, which shall,
nevertheless, continue in full force and effect.




The parties may execute this agreement in two or more counterparts, each of
which shall be signed by all of the parties; and each such counterpart shall be
deemed an original instrument as against any party who has signed it.




The parties shall use their reasonable best efforts to obtain the consent of all
necessary persons and agencies to the transfer of shares provided for in this
agreement.




IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.







CELTRON INTERNATIONAL, INC.







By__________________________________

Allen Harington, President




ORBTECH HOLDINGS LIMITED







By__________________________________

Allen Harington, President




CREDITPIPE (PTY.), LTD.







By__________________________________

Ronald Pienaar










KNIGHT FULLER, INC.







By__________________________________

Stephen Hallock, Chairman/ Secretary




PAYCELL, INC.







By__________________________________

Ronald Pienaar, President













   

EXHIBIT A






THE ASSETS




Mobile Commerce, a mobile based commerce solution enabling merchants to process
credit card and check payments by cellular telephone (CreditMobile) and
CreditNet online credit card processing Engine.




MobileCredit technology, utilizing wireless Internet Gateway technology residing
on cellular telephone SIM card.




Jadeair POS technology




Push Pay technology, a mobile payment interface where payment is effected via
the customer’s cellular telephone.




Payment Gateway, Shopping Cart and Credit Gate technology for online facilities
which allow processing of credit card transactions.




Web technology, including MySS (My Superstore), CATS (Catalog

Store).




Internet Service Provider (ISP)
















































































#





